Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a as being anticipated by Oh et al (US 20160377922)
Regarding Claim 1,
Oh et al discloses (Fig. 1-Fig. 2) a liquid crystal display panel having a display mode that is a VA mode, comprising: a plurality of rectangular-shaped pixels; a first substrate (110) section including a first substrate and pixel electrodes (191); a liquid crystal layer (300) provided on the first substrate section, the liquid crystal layer (300) containing liquid crystal molecules; and a second substrate section provided on the liquid crystal layer, the second substrate section including a second substrate and a counter electrode (270), wherein, the plurality of pixels each include a first domain, a second domain, a third domain, and a fourth domain (see pasted figure below) arranged along a longitudinal direction of the pixel, when a direction orthogonal to the longitudinal direction of the pixel is defined as a transverse direction of the pixel and an azimuth flush with the transverse direction of the pixel is defined as 0°, an alignment azimuth of the liquid crystal molecules in the second domain is substantially 225° and an alignment azimuth of the liquid crystal molecules in the third domain is substantially 45°; or an alignment azimuth of the liquid crystal molecules in the second domain is substantially 315° and an alignment azimuth of the liquid crystal molecules in the third domain is substantially 135° (The specific degrees of alignment azimuth of the liquid crystal molecules in each domain one would have recognized the specific degrees as a result-effective variable for specific liquid crystal molecules alignment to create a multi domain device), the first domain, the second domain, the third domain, and the fourth domain are arranged in one row along the longitudinal direction of the pixel in this order, each pixel electrode (191) includes a first pixel electrode portion facing the first and second domains in a thickness direction of the pixel electrode, a second pixel electrode portion facing the third and fourth domains in the thickness direction of the pixel electrode, a bridging portion (192aH) being provided between the first pixel electrode portion and the second pixel electrode portion and linking together the first pixel electrode portion and the second pixel electrode portion, a first recess (see arrows below of 195L in the first domain) being provided at one side along a width direction of the pixel electrode, the first recess (as shown with the arrow below, it’s extending towards the bridging area) extending toward the bridging portion along the width direction of the pixel electrode and being located between the first pixel electrode portion and the second pixel electrode portion, and a second recess (shown below with arrows) being provided at another side along the width direction of the pixel electrode, the second recess extending toward the bridging portion along the width direction of the pixel electrode and being located between the first pixel electrode portion and the second pixel electrode portion.
[AltContent: textbox (This location of fourth recess 195L is in between the third and fourth domain))][AltContent: textbox (This location of third recess 195L is in between the third and fourth domain))][AltContent: arrow][AltContent: arrow][AltContent: textbox (This location of first second 195L is in between the first and second domain))][AltContent: arrow][AltContent: textbox (This location of first recess 195L is in between the first and second domain))][AltContent: arrow][AltContent: textbox (Fourth domain)][AltContent: textbox (Third domain)][AltContent: textbox (Second domain)][AltContent: textbox (First domain)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    732
    519
    media_image1.png
    Greyscale


Regarding Claim 2,
Oh et al discloses (Fig. 1-Fig. 2) wherein, when a center line (192bL) which extends along the longitudinal direction of the pixel and which passes through a center of the width direction of the pixel electrode is defined, the bridging portion overlaps the center line.
Regarding Claim 3,
Oh et al discloses (Fig. 1-Fig. 2) wherein no further bridging portion linking together the first pixel electrode portion and the second pixel electrode portion is provided between the first pixel electrode portion and the second pixel electrode portion.
Regarding Claim 4,
Oh et al discloses (Fig. 1-Fig. 2) wherein the first pixel electrode portion includes a first slitted region (195L) facing the first domain along the thickness direction of the pixel electrode, and a second slitted region (195L)  facing the second domain along the thickness direction of the pixel electrode, the second pixel electrode portion includes a third slitted region(195L)  facing the third domain along the thickness direction of the pixel electrode, and a fourth slitted (195L)  region facing the fourth domain along the thickness direction of the pixel electrode, the first slitted region (195L) includes a plurality of first slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the first domain, the second slitted region (195L)  includes a plurality of second slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the second domain, the third slitted region (195L) includes a plurality of third slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the third domain, the fourth slitted region (195L)  includes a plurality of fourth slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the fourth domain, the first recess is continuous with neither the plurality of second slits nor the plurality of third slits (as shown in the pasted figure above) and the second recess is continuous with neither the plurality of second slits nor the plurality of third slits.

Regarding Claim 5,
Oh et al discloses (Fig. 1-Fig. 2) wherein the first pixel electrode portion includes a first slitted region (see pasted figure above) facing the first domain along the thickness direction of the pixel electrode, and a second slitted region (see pasted figure above) facing the second domain along the thickness direction of the pixel electrode, the second pixel electrode portion includes a third slitted region facing the third domain along the thickness direction of the pixel electrode, and a fourth slitted region facing the fourth domain (see pasted figure above) along the thickness direction of the pixel electrode, the first slitted region includes a plurality of first slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the first domain, the second slitted region includes a plurality of second slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the second domain, the third slitted region includes a plurality of third slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the third domain, the fourth slitted region includes a plurality of fourth slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the fourth domain, the first recess is continuous with neither the plurality of second slits nor the plurality of third slits, and the second recess is continuous with neither the plurality of second slits nor the plurality of third slits.(see pasted figure above)
Regarding Claim 6,
Oh et al discloses (Fig. 1-Fig. 2) wherein the first pixel electrode portion includes a first slitted region facing the first domain along the thickness direction of the pixel electrode, and a second slitted region facing the second domain along the thickness direction of the pixel electrode, the second pixel electrode portion includes a third slitted region facing the third domain along the thickness direction of the pixel electrode, and a fourth slitted region facing the fourth domain along the thickness direction of the pixel electrode, the first slitted region includes a plurality of first slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the first domain, the second slitted region includes a plurality of second slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the second domain, the third slitted region includes a plurality of third slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the third domain, the fourth slitted region includes a plurality of fourth slits extending along a direction parallel to the alignment azimuth of the liquid crystal molecules in the fourth domain, the first recess is continuous with neither the plurality of second slits nor the plurality of third slits, and the second recess is continuous with neither the plurality of second slits nor the plurality of third slits.(see pasted figure above)
Regarding Claim 7,,
Oh et al discloses (Fig. 1-Fig. 2) wherein the first substrate section further includes a capacitor line extending (C1,C2) along three sides of the pixel electrode.
Regarding Claim 8,
Oh et al discloses (Fig. 1-Fig. 2) wherein the first substrate section further includes a capacitor line (C1,C2) overlapping the bridging portion, the first recess and the second recess.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871